 


109 HR 265 IH: To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for student loan payments made by an employer on behalf of an employee.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 265 
IN THE HOUSE OF REPRESENTATIVES 
 
Mr. Bradley of New Hampshire introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for student loan payments made by an employer on behalf of an employee. 
 
 
1.Exclusion for employer student loan repayments 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 106 the following new section: 
 
106A.Employer student loan repayments 
(a)In generalGross income of an employee does not include payments made by the employer on behalf of an employee on any qualified education loan (within the meaning of section 221(d)) of such employee. 
(b)Coordination with interest deductionAny payment taken into account under this section shall not be taken into account under section 221. 
(c)Cross referenceFor penalty on failure by employer to offer comparable payments on qualified education loans of comparable employees, see section 4980H.. 
(b)Failure of employer to make comparable payments on qualified education loans of employeesChapter 43 of such Code is amended by adding at the end the following new section: 
 
4980H.Failure of employer to make comparable payments on qualified education loans of employees 
(a)Imposition of taxThere is hereby imposed a tax on the failure of any employer to make available comparable payments on the qualified education loans of each employee of the employer for any calendar year. 
(b)Amount of taxThe amount of the tax imposed by subsection (a) on any failure for any calendar year is the amount equal to 35 percent of the aggregate amount of payments made by the employer on qualified education loans of employees for the calendar year.
(c)Comparable payments 
(1)In generalFor purposes of this section, the term comparable payments means payments which are— 
(A)the same amount, or 
(B)limited by the amount due under the qualified education loans (if any). 
(2)Part-year employeesIn the case of an employee who is employed by the employer for only a portion of the calendar year, a payment shall be treated as comparable if it is an amount which bears the same ratio to the comparable amount (determined without regard to this paragraph) as such portion bears to the entire calendar year.
(d)Separate application for part-time employeesThe requirements of this section shall be applied separately with respect to part-time employees and other employees. For purposes of the preceding sentence, the term part-time employee means any employee who is customarily employed for fewer than 30 hours per week.  
(e)Waiver by SecretaryIn the case of a failure which is due to reasonable cause and not to willful neglect, the Secretary may waive part or all of the tax imposed by subsection (a) to the extent that the payment of such tax would be excessive relative to the failure involved.. 
(c)Clerical amendments 
(1)The table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 106 the following new item: 
 
 
Sec. 106A. Employer student loan repayments. 
(2)The table of sections for chapter 43 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 4980H. Failure of employer to make comparable payments on qualified education loans of employees. 
(d)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act in taxable years ending after such date.  
 
